

EXHIBIT 10.18
 
RETENTION AND CONSULTATION AGREEMENT
 
This Agreement is between Robert R. Stutler ("Stutler") and Sturm, Ruger & Co.,
Inc. ("the Company"). In consideration of the following, Stutler agrees to
remain employed by the Company and the Company agrees to continue to employ
Stutler in his present capacity of Vice President of Prescott Operations until
at least February 15, 2008 and to continue to pay him at his present salary
through that date.
 
Provided that Stutler executes the agreement attached as Exhibit A to consult
with and not to compete with the Company for 18 months following his retirement
from the Company, upon his retirement from the Company on or after February 15,
2008, the Company will provide Stutler the following:
 
1.  
18 months of continued medical plan coverage for Stutler and his spouse at the
Company's expense commencing at the time of his retirement in accordance with
the plan in effect during that time (coverage will be available under COBRA for
18 months following expiration of medical plan coverage continuation by the
Company); and

 
2.  
For 18 months after the date of his retirement, compensation at the annual rate
of $225,000 per year, plus a performance bonus for 2008 prorated until February,
15, 2008. These payments will be in consideration for Stutler's promise not to
compete with the Company and for his providing consulting services to the
Company when so requested, pursuant to Exhibit A of this agreement.

 
3.  
To the extent required under Section 409A of the Internal Revenue Code, all
payments due to Stutter under Paragraph 2 above shall be delayed until the first
regular Company payday on or after the first day of the seventh month following
the retirement of Stutler from the Company. At that time, Stutler shall be paid
all sums that were otherwise payable under Paragraph 2 above, plus interest on
such delayed payments at the rate of six percent (6%) simple interest per annum
running from the date such payments were otherwise due.

 
4.  
This Agreement will not affect in any way Stutler's entitlement to the
Performance Target Bonus for year 2007 to be paid during February 2008 in the
ordinary course of business (provided that the pre-defined Company financial
goals are met that trigger the obligation of the Company to pay this bonus).

 
Agreed to and accepted: 
 

Robert R. Stutler   
Sturm, Ruger & Co., Inc.
           
/s/ Robert R. Stutler
 
By,
/s/ Stephen L. Sanetti
 
 
  Stephen L. Sanetti, President  
Date: 12/3/07
  Date: 12/4/07  

 


86

--------------------------------------------------------------------------------




 
EXHIBIT A
Consultation Terms
 
Studer and the Company agree:
 
For 18 months after the date of Stutler's actual retirement from the Company, as
his schedule reasonably permits and upon reasonable notice, he will make himself
available to consult with the Company for the following purposes:
 
1.  
To help ensure an orderly transition to new management of the Company's
Prescott, Arizona facility.

 
2.  
To assist in the training of manufacturing personnel.

 
3.  
To advise on matters of product design, sales, and marketing.

 
4.  
To appear on behalf of the Company upon request at trade shows, shoots, hunts,
benefits, sales events, and industry functions.

 
5.  
To field test new Company products, competitors' products and accessories.

 
6.  
And for any other purposes which Stutler and the Company may agree.

 
Stutler's total time expenditure for such consultation is not expected to exceed
40 days per year, including travel time.
 
In addition to the compensation listed in the "Retention and Consultation
Agreement", Stutler shall be paid all reasonable travel costs and reimbursed for
expenses incurred as a result of his consultation and travel, in accordance with
all Company policies then in effect.
 
Stutler agrees that he will be providing services as an independent contractor
and not as an employee of the Company. Stutter understands and agrees that he
will not be a participant in any company benefit plan or receive any other
benefits from the Company other than the compensation provided for herein,
except as otherwise specifically provided in his attached Retention and
Consultation Agreement.
 
Stutler agrees not to disparage the Company, its personnel, or its products, in
any way during the period of this agreement. The Company agrees to respect the
many contributions of Stutler during his twenty years of service and not
disparage Stutler in any way.
 
Stutler agrees not to hold himself out as a Company representative nor to speak
or write on behalf of the Company unless first requested to do so or after
consent by the Company, which consent may be given orally.
 
 
87

--------------------------------------------------------------------------------


 
Confidentiality Agreement
 
Stutler agrees to keep all information belonging to the Company, as well as
trade secrets, confidential information, proprietary data, and insider
information, in the
 
strictest confidence. Stutter further agrees not to release or disclose any such
information or use any such information in any way for a period of one year
subsequent to the expiration of the Retention and Consultation Agreement,
without the prior written consent of the Company.
 
Agreement Not to Compete
 
Stutler agrees not to compete with the Company in any way for a period of 18
months following his retirement from the Company. During that time, he will not,
directly or indirectly render any services or become employed by or engage in
any business that is competitive with the Company without its prior written
consent.
 
Invention Disclosure and Assignment
 
Stutter will promptly disclose to Company or any persons designated by it, all
improvements, inventions, formulas, ideas, processes, techniques, know-how,
software programs, and data ("Inventions''), whether or not copyrightable or
patentable, made or conceived or reduced to practice or learned by Stutler,
either alone or jointly with others, during the term of Stutler's performance of
services for Company. Company shall receive such disclosures in confidence.
 
Stutter agrees that all Inventions that Stutler develops (in whole or in part,
either alone or jointly with others) and (i) uses equipment, supplies,
facilities, or trade secret information of Company; (ii) uses the time for which
Stutler was compensated by Company; (iii) which relate to the business of
Company or to its actual or demonstrably anticipated research and development;
or (iv) which result, in whole or in part, from work performed by Stutler for
Company shall be the sole property of Company and its assigns, and Company and
its assigns shall be the sole owner(s) of all patents and other rights,
including copyrights, in connection with those Inventions. Stutler hereby
assigns to Company any rights Stutler may have or acquire in such Inventions.
Stutter further agrees that, regarding all such Inventions, to assist Company in
every proper way (but at Company's expense) to obtain and from time to time
enforce patents or copyrights on said Inventions in any and all countries.
 
Agreed to and accepted: 
 

Robert R. Stutler   
Sturm, Ruger & Co., Inc.
           
/s/ Robert R. Stutler
 
By,
/s/ Stephen L. Sanetti
 
 
  Stephen L. Sanetti, President  
Date: 12/3/07
  Date: 12/4/07  

 
 
88